Citation Nr: 0906889	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-02 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral pes planus or 
bilateral foot pain, variously diagnosed, to include as 
secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to January 
1988 and from May 1989 to May 1993, as well as a period of 
verified reserve component service.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In February 2008, the Board remanded this 
case for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his bilateral pes planus which was 
noted at his entrance examination to service was aggravated 
in service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service- connected disorder has aggravated a 
nonservice-connected disability, but in such a case the 
veteran may be compensated only for the degree of additional 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In February 2008, the Board reopened and remanded this claim.  
In doing so, the Board noted statements written by a private 
physician in January and August 2005 to the effect that 
bilateral pes planus was present and that the Veteran's 
service-connected bilateral knee disability "directly 
contributed" to his bilateral foot pain.  The Board found 
that the private physician's statements suggested that the 
Veteran's service-connected knee disability aggravated his 
foot pain, but without sufficient clarity which would warrant 
service connection without further development.  The Board 
noted that it was not clear that a VA examiner who provided 
an April 2005 medical opinion considered aggravation of the 
Veteran's bilateral foot disorder by a service-connected 
disability.  

Accordingly, the issue was remanded for a medical examination 
and medical opinion to be provided.  Among other things, the 
medical opinion was to address aggravation of bilateral pes 
planus or other disorder underlying foot pain by as a 
possible basis for service connection.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  Although the Veteran was provided a VA 
medical examination in October 2008 and an opinion was 
rendered, the examiner did not address whether the Veteran's 
bilateral pes planus is aggravated by the Veteran's service 
connected bilateral knee disability or his service-connected 
back disability.  Compliance by the Board or the RO with 
remand instructions is neither optional nor discretionary and 
thus, this case must be returned for further development.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records subsequent to 
October 2008.  The Veteran should also be 
offered an opportunity to identify or 
submit any non-VA clinical records not yet 
associated with the claims files, 
especially any clinical records such as 
podiatric or physical therapy treatment, 
records of orthotic treatment or 
prescriptions, or other records that might 
demonstrate the nature or etiology of the 
Veteran's current foot pain.  All attempts 
to procure records should be documented in 
the file.  If VA cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
claims file and the Veteran and his 
representative should be informed of any 
such problem.

2.  Arrange for the VA examiner examined 
the Veteran in October 2008 to review the 
claims file.  The report should state that 
the review was performed.  The 
determination as to whether an additional 
examination is needed is left to the 
examiner's discretion.  If the examiner is 
no longer available, please forward this 
request for a supplemental opinion to 
another examiner, who should opine whether 
it is as likely as not that any diagnosed 
foot disorder, to include pes planus, has 
been aggravated by the Veteran's service-
connected bilateral knee disability and 
lumbar disability.  In doing so, the 
examiner must discuss Dr. Shultz's January 
and August 2005 assessments.

3.  Then, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

